 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11
12   PAMELA KING aka PAMELA                              Case No.: 19-CV-1689-CAB-WVG
     SCHIAVONE,
13
                                        Plaintiff,       ORDER GRANTING MOTIONS TO
14                                                       DISMISS AND DISMISSING CASE
     v.                                                  WITH PREJUDICE
15
     U.S. BANK TRUST, N.A., AS TRUSTEE
16
     FOR LSF9 MASTER PARTICIPATION                       [Doc. Nos. 19, 20]
17   TRUST et al.,
18                                  Defendants.
19
20
21         After removing this case from San Diego County Superior Court, Defendants U.S.
22   Bank Trust, N.A., as trustee for LSF9 Master Participation Trust (“US Bank”), Summit
23   Management Company, LLC (“Summit”), Defendant Bank of America, N.A. (“BoA”), and
24   Defendant    Mortgage    Electronic   Registration       Systems   (“MERS”),   (collectively
25   “Defendants”) moved to dismiss the original complaint. [Doc. Nos. 3, 9.] The Court
26   granted those motions and, notwithstanding the lack of a request from Plaintiff and the
27   Court’s own skepticism that Plaintiff could remedy the deficiencies in the original
28   complaint, granted Plaintiff leave to amend. On October 25, 2019, Plaintiff filed her first

                                                     1
                                                                              19-CV-1689-CAB-WVG
 1   amended complaint (“FAC”). [Doc. No. 18.] The FAC is virtually identical to the original
 2   complaint aside from several paragraphs of what would more aptly be described as legal
 3   argument than new allegations of fact. Thus, Defendants now move to dismiss the FAC
 4   for all of the deficiencies outlined in the Court’s original dismissal order. [Doc. Nos. 19,
 5   20.] The Court deems the motions suitable for determination on the papers submitted and
 6   without oral argument. See S.D. Cal. CivLR 7.1(d)(1). For the reasons set forth below,
 7   the motions to dismiss the FAC are granted, and the FAC is dismissed with prejudice.
 8          I.      Legal Standard for Motions to Dismiss1
 9          The familiar standards on a motion to dismiss apply here. To survive a motion to
10   dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted
11   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
12   662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus,
13   the Court “accept[s] factual allegations in the complaint as true and construe[s] the
14   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
15   & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). On the other hand, the Court is
16   “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556
17   U.S. at 678 (quoting Twombly, 550 U.S. at 555). Nor is the Court “required to accept as
18   true allegations that contradict exhibits attached to the Complaint or matters properly
19   subject to judicial notice, or allegations that are merely conclusory, unwarranted deductions
20   of fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998
21   (9th Cir. 2010). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
22   factual content, and reasonable inferences from that content, must be plausibly suggestive
23   of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969
24   (9th Cir. 2009) (quotation marks omitted).
25
26
27   1
       The factual allegations in the FAC are identical to those in original complaint. Accordingly, the
     background provided in the Court’s order dismissing the original complaint is equally applicable here and
28   will not be repeated.

                                                         2
                                                                                        19-CV-1689-CAB-WVG
 1         II.    Discussion
 2         Upon review of the motions and the FAC, the Court finds that Plaintiff failed to
 3   remedy the deficiencies identified in the Court’s previous Order dismissing the complaint
 4   with leave to amend. [Doc. No. 15.] Indeed, as far as the Court can discern, the FAC adds
 5   no new factual allegations and is verbatim identical to the original complaint aside from
 6   some legal argument added to paragraphs 11 and 12 of the FAC. In her oppositions,
 7   Plaintiff appears to be relying on the same defective legal theories the Court previously
 8   held were unavailing and does not identify how the FAC offers any factual basis to
 9   convince the Court otherwise. As the Court previously stated, because the Deed of Trust
10   gave MERS the authority to execute the September 2009 Assignment, the substitution of
11   trustee to Recontrust Company and assignment of beneficial interest to BAC Home Loans
12   Servicing, LP is not void based on the MERS foreclosure manual or Countrywide Bank’s
13   lack of membership in MERS. Furthermore, whether US Bank had an interest in the note
14   is irrelevant to its right to foreclose based on its beneficial interest in the Deed of Trust.
15   Accordingly, Defendants’ motions to dismiss the FAC are GRANTED.
16         III.   Disposition
17         As discussed above, the FAC does not remedy the deficiencies identified in the
18   Court’s order dismissing the original complaint. Accordingly, Defendants’ motions to
19   dismiss are GRANTED, and the FAC is DISMISSED WITH PREJUDICE. The Clerk
20   of Court shall close this case.
21         It is SO ORDERED.
22   Dated: December 9, 2019
23
24
25
26
27
28

                                                   3
                                                                                19-CV-1689-CAB-WVG
